FILED
                            NOT FOR PUBLICATION                             OCT 27 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50554

               Plaintiff - Appellee,             D.C. No. 3:07-cr-01598-JAH

  v.
                                                 MEMORANDUM *
MARTIN MARTINEZ-ALAVAREZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                     John A. Houston, District Judge, Presiding

                            Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Martin Martinez-Alavarez appeals from the 60-month sentence imposed

following his guilty-plea conviction for being a deported alien found in the United

States, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Martinez-Alavarez contends that the district court procedurally erred by

failing to adequately explain the reasons for the sentence and by failing to address

Martinez-Alavarez’s request for a downward departure. He also contends that his

sentence is substantively unreasonable. The district court did not procedurally err,

and the below-Guidelines range sentence is substantively reasonable. See United

States v. Carter, 560 F.3d 1107, 1117-19 (9th Cir. 2009); United States v. Carty,

520 F.3d 984, 992-95 (9th Cir. 2008) (en banc).

      AFFIRMED.




                                          2                                    09-50554